            Case 2:19-cv-00267-FVS                     ECF No. 13          filed 05/27/20    PageID.849 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                     for the_                                   EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                          DANIEL T.,
                                                                                                                May 27, 2020
                                                                                                                     SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 2:19-CV-267-FVS
                                                                       )
     ANDREW M. SAUL, Commissioner of the Social                        )
             Security Administration,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 9, is DENIED. Defendant’s Motion for Summary Judgment, ECF
’
              No. 10, is GRANTED. Judgment is entered in favor of the Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                         on motions for
      summary judgment.


Date: May 27, 2020                                                             CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Virginia Reisenauer
                                                                                            (By) Deputy Clerk

                                                                               Virginia Reisenauer
